977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shirley RICHBURG, Plaintiff-Appellant,v.TIMES JOURNAL, INCORPORATED, Defendant-Appellee.
No. 92-1659.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  October 20, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Shirley Richburg, Appellant Pro Se.
R. Dennis Osterman, Lerch, Early & Brewer, Bethesda, Maryland, for Appellee.
Before WIDENER, HALL, and LUTTIG, Circuit Judges.
E.D.Va.
AFFIRMED.
PER CURIAM:


1
Shirley Richburg appeals the district court's order dismissing her employment discrimination complaint with prejudice for her failure to obey discovery orders, pursuant to Fed.  R. Civ. P. 37(b)(2), (d).  Our review of the record discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm the district court.  Richburg v. Times Journal, Inc., No. CA-92-108-A (E.D. Va.  May 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED